* Corpus Juris-Cyc. References: Fire Insurance, 26CJ, p. 173, n. 2; p. 180, n. 32.
The appellant, the insurance company, appeals from a judgment in favor of John Hicks, on an insurance policy covering a dwelling and the furniture therein which was destroyed by fire.
The insurance company makes the technical defense that the insured was not the sole and unconditional owner of the property, as provided in the policy, when it burned, but that his wife owned a one-half interest therein, and that, therefore, the policy is void as to the insurance of one thousand five hundred dollars upon the house, named in the policy.
The insured, John Hicks, had carried the policy and paid the premiums thereon for some years before the property, which was his home, was destroyed by fire. He was a negro carpenter, working in and out of Yazoo City, and was away from home part of the time. It appears that John let his home be sold to the city for city taxes, and the city afterwards deeded it to Mr. Campbell for a sum to cover the amount of the taxes, and Mr. Campbell notified John to call on him and redeem the property. John was working out of town and had to see and collect from his employers enough money to pay off the amount due Mr. Campbell, who had paid the city about nineteen dollars, the amount of the taxes, for which he received a deed to the property.
After collecting enough money to pay Mr. Campbell, John, who was then working out of town, sent his wife, Malzina Hicks, with the money to Mr. Campbell to get his deed to the property. She took the money to Mr. Campbell and received a deed from him conveying the property to her and John. John never intended that the title of his property should be changed to his wife, and he had not sent the money to Mr. Campbell for that purpose.
So we hold that when Malzina Hicks, the wife, paid the money to Mr. Campbell for her husband, John, and took a deed to a one-half interest to herself, she simply acquired a naked legal title to an interest, which she then *Page 845 
held in trust for her husband, and John was the sole and unconditional owner of the equitable and beneficial interest in the property. That was the kind of title contemplated and intended by the insurance policy when it provided that the insured must be the sole and unconditional owner of the property; otherwise, the policy was to be void.
The defense here invoked is highly technical and is too refined to weigh appreciably in the scales of justice. We think this case comes within the rule announced in Phenix Insurance Co. v.T.B. Bowdre et al., 67 Miss. 620, 7 So. 596, 19 Am. St. Rep. 326, and that the decision therein is sound and just, and we adhere to it in the case at bar, for to hold otherwise would be to cling to the shadow and forsake the substance.
The judgment of the lower court will be affirmed.
Affirmed.